                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

JESSE COLON,                                       §
                                                   §
                                                   §   CIVIL ACTION NO. 5:18-CV-00054-RWS
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
WARDEN, FCI TEXARKANA,                             §
                                                   §
                Defendant.                         §


                                             ORDER
         Petitioner Jesse Colon, an inmate confined at the Federal Correctional Institution in

Texarkana, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241. The Court referred this matter to the Honorable Caroline M. Craven, United

States Magistrate Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and

orders of this Court. The Magistrate Judge recommends dismissing the above-styled petition.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Docket No. 16. Petitioner acknowledged receipt of the Report on May 25, 2021. Docket

No. 17. No objections to the Report have been filed. Thus, any aggrieved party is barred from de

novo review by the district court of the proposed findings and recommendations of the Magistrate

Judge.

         Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge. Upon such review, the Court agrees with the Report of the Magistrate Judge.

See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989)
    .



(where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

erroneous, abuse of discretion and contrary to law.”). The Court hereby ADOPTS the Report and

Recommendation of the United States Magistrate Judge as the findings and conclusions of this

Court. Accordingly, it is

        ORDERED that the above-styled petition for writ of habeas corpus is DISMISSED.


        So ORDERED and SIGNED this 21st day of June, 2021.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
